Order entered October 15, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01189-CV
                                     No. 05-18-01190-CV

                               IN RE RUDY LOPEZ, Relator

                Original Proceeding from the 265th Judicial District Court
                                  Dallas County, Texas
                 Trial Court Cause Nos. F91-44984-R and F93-39883-R

                                         ORDER
                      Before Justices Lang-Miers, Fillmore, and Stoddart

       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus for want of jurisdiction.

                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE